United States Court of Appeals
                             For the Eighth Circuit
                        ___________________________

                                No. 14-3439
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                    Daniel Warren

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
            for the Eastern District of Missouri, Southeastern Division
                                   ____________

                          Submitted: December 18, 2015
                             Filed: January 14, 2016
                                 [Unpublished]
                                 ____________

Before MURPHY, BENTON, and KELLY, Circuit Judges.
                          ____________

PER CURIAM.

       A jury convicted Daniel Warren of possessing and receiving child pornography
in violation of 18 U.S.C. §§ 2252A(a)(5)(B) and 2252A(a)(2). He appeals, attacking
the sufficiency of the evidence. Having jurisdiction under 28 U.S.C. § 1291, this
court affirms.
      During a search of Warren’s residence, police seized two computers and two
thumb drives, both containing child pornography. One of the computers and both
thumb drives belonged to Roger E. Robey, one of Warren’s housemates (later
convicted of downloading child pornography). Warren had built the other computer,
which was located in a common area, accessible without a password, and used by
various housemates and guests.

       Warren’s computer had over 300 images of child pornography, downloaded
from peer-to-peer file-sharing programs, including Torrent, Frostwire, and Limewire.
Warren admitted downloading three or four child-pornography videos to a subfolder
on an external hard drive. On the computer’s hard drive were nine “carved” images
of child pornography in unallocated space (the items were deleted but the images still
remained). Videos of child pornography appeared on the recently-played list on
Warren’s computer.

      Warren admitted downloading and viewing child pornography, writing:
“Statment (sic) Daniel Warren. I down loaded pornograpy (sic) from computer with
Frost Wire and Torrent. Child porn.” He confessed to affection for and sexual
contact with girls as young as twelve years old. Warren acknowledged downloading
child-pornography material and then deleting it, saving only about one to two percent.

      At the close of the government’s evidence and again at the close of all
evidence, Warren moved for a judgment of acquittal alleging insufficient evidence
of knowing possession and receipt of child pornography. The district court1 denied
both motions. Warren was convicted and sentenced to 210 months’ imprisonment.




      1
       The Honorable Stephen N. Limbaugh, Jr., United States District Judge for the
Eastern District of Missouri.

                                         -2-
       Sufficiency of the evidence is reviewed de novo. United States v. Manning,
738 F.3d 937, 945 (8th Cir. 2014). All reasonable inferences supporting the verdict
are accepted. Id. The verdict is upheld if any interpretation of the evidence could
lead a reasonable juror to find guilt beyond a reasonable doubt. Id.

       Warren asserts that no reasonable jury could find beyond a reasonable doubt
that he knowingly possessed and received child pornography. See 18 U.S.C. §§
2252A(a)(5)(B), (a)(2). Warren stresses that many people in the house had access to
his computer, including Robey. Warren disputes downloading the child pornography
and if so, receiving and possessing it.

       Warren’s daughter testified she and the other housemates used Warren’s
computer. But, his statement corroborated by the videos on his computer show he
downloaded child pornography. See United States v. Worthey, 716 F.3d 1107, 1113
(8th Cir. 2013). See also United States v. Grauer, 701 F.3d 318, 324 (8th Cir. 2012)
(multiple images of child pornography in folders manually created by the user
sufficiently support knowing possession). Warren admitted saving three or four
child-pornography videos on an external hard drive, where they were found. A
detective testified that the videos were downloaded using Limewire and then
manually saved in a folder on the external hard drive.

       Warren’s user account—not the visitor account—logged searches, downloads,
and views of child pornography. (Robey’s downloads from Frostwire used a globally
unique identifier, and Warren said he had not seen Robey use Warren’s computer.)
The jury could reasonably eliminate other potential recipients of the child
pornography. See United States v. Landsdown, 735 F.3d 805, 806 (8th Cir. 2013)
(finding that others’ access to a non-password protected computer does not preclude
a reasonable jury from finding that the defendant received child pornography).




                                        -3-
      Warren’s computer knowledge and use of a file-sharing program also support
the verdict. See United States v. Collins, 642 F.3d 654, 656-57 (8th Cir. 2011).
Warren, who worked on computers in the Army, built his computer from components.
According to forensic evidence, he used multiple peer-to-peer file-sharing programs.
An investigator testified that the globally unique identifier for Warren’s installation
of Limewire showed that child-pornography videos were offered for sharing on his
computer.

                                    *******

      The judgment is affirmed.
                     ______________________________




                                         -4-